t c summary opinion united_states tax_court darlene martinez petitioner v commissioner of internal revenue respondent docket no 21379-07s filed date darlene martinez pro_se kris h j an for respondent laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded petitioner petitioned the court to redetermine respondent’s determination of an dollar_figure deficiency in her federal_income_tax for following concessions we decide whether petitioner failed to report income of dollar_figure we hold she failed to report income of dollar_figure background some facts were stipulated the stipulated facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in california when she petitioned the court she filed a form_1040 u s individual_income_tax_return return using the filing_status of head_of_household from at least february through date petitioner was employed full time as a housekeeper and she was paid wages of dollar_figure she reported the same on her return during petitioner also performed janitorial services for two individuals as an independent_contractor on her return petitioner reported dollar_figure of gross_income and dollar_figure of net_income from her sole_proprietorship petitioner reported no other income on her return respondent determined that petitioner lacked adequate_records for her sole_proprietorship respondent therefore obtained petitioner’s bank records and prepared a bank_deposits analysis in order to compute petitioner’s gross_income on the basis of respondent’s analysis respondent determined that 2petitioner now agrees that her net_income is no less than dollar_figure because she was not entitled to deduct insurance and gasoline expenses totaling dollar_figure petitioner had dollar_figure of unexplained deposits which respondent then determined was unreported income petitioner acknowledges that she received the dollar_figure determined by respondent to be unreported income during petitioner was the leader of a cundina cundinas are informal savings plans in which many individuals in the petitioner’s community regularly participate in a cundina various participants in the plan entrust the leader with their money for later return to the participants without addition or subtraction at various times during approximately individuals entrusted their money to petitioner as the leader of a cundina each participant was a good friend of petitioner’s or a member of the friend’s extended family generally each participant transferred dollar_figure to petitioner on an irregular basis eg sometimes weekly sometimes semi-weekly sometimes monthly primarily by depositing dollar_figure into petitioner’s bank account a participant sometimes gave dollar_figure directly to petitioner in which case petitioner deposited the dollar_figure into her bank account along with any other similar amounts that she had recently received directly from the other participants as of the end of petitioner returned to that participant the full amount of money that the participant had transferred to petitioner petitioner allowed each participant to use other participants’ money without paying interest in that case petitioner allowed one participant during each week to borrow funds from the cundina corpus in increments of dollar_figure up to a maximum of dollar_figure each participant who borrowed money from the cundina paid back his or her borrowing over a maximum of weeks through his or her transfers of dollar_figure to petitioner during the participants in the cundina transferred dollar_figure to petitioner and petitioner returned all of that amount to the participants petitioner received no compensation_for serving as the leader of the cundina discussion the bank_deposits method for computing unreported income has long been sanctioned by the judiciary see 281_f2d_100 9th cir affg tcmemo_1958_94 96_tc_858 affd 959_f2d_16 2d cir bank_deposits are prima facie evidence of income see 87_tc_74 where a taxpayer has failed to maintain adequate_records as to the amount and source of his or her income and the commissioner has determined that the deposits are income the taxpayer bears the burden of proving that the commissioner’s determination is incorrect petitioner therefore bears the burden of proving that none of the dollar_figure was income to her petitioner claims that the dollar_figure is not income to her because it is attributable to the cundina in which she was the leader respondent disputes this claim arguing that no correlation exists between the deposits into and withdrawals out of petitioner’s bank account that would support petitioner’s claim respondent concedes however that petitioner should prevail if we believe that she and her primary witness a participant in the cundina testified credibly petitioner and her witness testified credibly and without contradiction as to events occurring during petitioner testified that she regularly received dollar_figure from the various individuals who participated in the cundina for which she was the leader and that she returned to each participant any cash that she received from the participant the witness testified that she participated at least twice in the cundina of which petitioner was the leader and that each time the witness transferred to and received back from petitioner the same amount of money the witness also explained that she transferred her money to petitioner so that the money would not be easily accessible to the witness to spend the witness identified by name three other participants in the cundina and identified various other participants by description the record also includes credible documentary support for the referenced testimony petitioner’s bank statements for show deposits totaling dollar_figure each in the separate amount of dollar_figure or an increment of dollar_figure the bank statements also show withdrawals in like amounts totaling just slightly more than dollar_figure we hold that dollar_figure of the dollar_figure of unreported income determined by respondent was attributable to petitioner’s receipts and disbursements of other people’s money we thus hold that dollar_figure of the dollar_figure is not unreported income as to the remaining dollar_figure determined by respondent to be unreported income dollar_figure - dollar_figure dollar_figure petitioner has failed to prove that any of the dollar_figure was attributable to a nontaxable source we thus sustain respondent’s determination as to the dollar_figure decision will be entered under rule
